internal_revenue_service number release date index number --------------------------------- -------------------------------------- -------------------- ------------------------------------------------- ------------------------------------------- - department of the treasury washington dc person to contact ---------------------------- id no -------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc tege eoeg e02 plr-136260-03 date november legend association -------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------- state ------------ constitution ------------------------------------------- act ------------------------------------------ authority ------------------------------------------ x date --------------------- county -------------------- dear ------------------ this is in response to a letter dated date requesting a ruling that the income of the association will be excludable from gross_income under sec_115 of the internal_revenue_code code and that the association is not required to file annual federal information returns facts association is a public body corporate created through an interlocal cooperative agreement authorized by legislation enacted by state state’s constitution authorizes local governments to enter into interlocal agreements pursuant to the provisions of act which provides for contractual undertakings or agreements to establish separate and distinct government bodies to provide governmental services act provides that public agencies of state may exercise jointly with other public agencies of state any power privilege or authority that each local_government may exercise separately act specifies on x date association was created as a separate legal entity and body corporate that a legal or administrative entity created pursuant to an interlocal cooperative agreement shall be a public body corporate or politic further act requires that upon termination of the interlocal agreement title to all property owned by the entity shall vest in the public agencies or local governments that created it upon the signing and filing of an interlocal agreement pursuant to act association is composed of municipalities and authority all of whom are political subdivisions of state for the purpose of providing maximum fire protection services to residents and effectively utilizing equipment and facilities while lessening the cost to any single political_subdivision the political subdivisions formed association because reductions in revenue-sharing and property_tax limits have made it difficult for the municipalities to fund their governmental operations association’s purpose is to provide cooperative fire service efforts by the political_subdivision members by lending personnel and equipment to provide fire protection as needed throughout county each party to the interlocal agreement provides specified fire fighting apparatus and two fire fighters who will participate in the association’s fire response team authority is supported by fees dues or assessments paid_by the political subdivisions that are parties to the interlocal agreement any municipality or agency in close proximity to county is eligible to request membership in association appointed by the governing bodies of the political subdivisions that are parties to the interlocal agreement upon dissolution of association and after payment of liabilities all remaining assets of association will be distributed to the political subdivisions who are parties to the interlocal agreement the association is governed by the association board whose members are law and analysis when determining if sec_115 of the code applies the service considers all sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential_governmental_function and accruing to a state or political_subdivision of a state the facts and circumstances relating to the organization to determine whether the organization performs an essential_governmental_function and whether the income of the organization accrues to a state or political_subdivision of a state the determination whether a function is an essential_governmental_function depends on the facts and circumstances of each case in revrul_77_261 1977_2_cb_45 income from an investment fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions is excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicates that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of public_utilities or the performance of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign to properly conduct revrul_90_74 1990_2_cb_34 concerns an organization formed operated and funded by political subdivisions to pool their casualty risks and other risks arising from their obligations concerning public liability workers’ compensation or employees’ health obligations the ruling states that the income of such an organization is excluded from gross_income under sec_115 of the code so long as private interests do not participate in the organization or benefit more than incidentally from the organization the benefit to the employees of the insurance coverage obtained by the member political subdivisions was deemed incidental to the public benefit subdivisions of state to provide fire protection services to the public further the association fulfills the obligation of the political subdivisions to exercise fiscal responsibility by providing a means for these necessary services to be delivered in a less costly manner association was created to further legitimate governmental public functions of political subdivisions of state thus association performs an essential_governmental_function within the meaning of sec_115 of the code the association must accrue to the state or a political_subdivision of the state association is wholly owned by political subdivisions of state no part of the net_earnings of association insures to the benefit of or is distributed to any private entity or individual after paying claims and expenses association’s income will be paid to its member political subdivisions in the event the interlocal agreement is terminated accordingly the income of association accrues to political subdivisions of the state sec_6012 of the code and sec_1_6012-2 provide in general that every corporation as defined in sec_7701 of the code subject_to taxation under subtitle a is required to file an income_tax return regardless of whether it has taxable_income or regardless of its gross_income see revrul_77_261 in addition to the performance of an essential_governmental_function income of association was established to provide an improved method for political therefore based on the information submitted we rule as follows the income of association is excludable from gross_income under section association will be required to file an income_tax return pursuant to section conclusion of the code a tax consequences of any particular transaction the code provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer s requesting it sec_6110 of except as specifically provided otherwise no opinion is expressed on the federal sincerely barbara e beckman assistant chief exempt_organizations branch office of the division counsel associate chief_counsel tax exempt and government entities enclosure copy for purposes
